NO. 07-02-0076-CR

                                 IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                          AT AMARILLO

                                             PANEL E

                                   DECEMBER 17, 2002
                             ______________________________

           ALBERTO RENE PACHECO, aka ALBERTO ANTONIO SAUCEDO,
             aka ALBERTO PACHECO, aka ALBERTO PACHECO SOLIS

                                                               Appellant

                                                  v.

                                    THE STATE OF TEXAS,

                                                   Appellee
                           _________________________________

               FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

                    NO. 42,881-B; HON. JOHN B. BOARD, PRESIDING
                          _______________________________

Before QUINN and JOHNSON, JJ., and BOYD, SJ.1

       Appellant Alberto Rene Pacheco, aka Alberto Antonio Saucedo, aka Alberto

Pacheco, aka Alberto Pacheco Solis (appellant) was convicted of the offense of delivery

of a controlled substance. In four issues, he contests the legal and factual sufficiency of

the evidence to sustain the conviction when the evidence allegedly shows 1) he was not




       1
        John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment. TEX. GOV’T
CODE ANN. §75.002(a)(1) (Vernon Supp. 2002).
the person named in the indictment, and 2) he was in Mexico at the time of the commission

of the offense. We affirm the judgment of the trial court.

                                        Background

        Police Officer Bill Redden, a member of the Panhandle Regional Narcotics

Trafficking Task Force, who was working undercover, obtained information from a

confidential informant that a person who went by the street name “Kako” was selling drugs.

Redden researched records and determined the person to be appellant. A meeting was

arranged between the informant, Redden, and appellant, but appellant did not appear at

the established time. The confidential informant then gave Redden appellant’s cell phone

number, and another meeting was arranged. Redden was told the man would be in a gold

Monte Carlo. On September 12, 1996, at approximately 1:55 p.m., Redden met with

appellant in the parking lot of a Toot’n Totum on Amarillo Boulevard in Amarillo. 2 Appellant

was accompanied by a small child and a woman who was driving a gold Monte Carlo.

Redden purchased an eighth of an ounce of cocaine from appellant.

                Points One and Two – Person Named in the Indictment

        Via his first two issues, appellant complains that the evidence is insufficient to show

that he was the individual named in the indictment. We overrule the issues.

        Standard of Review

        The standards by which we review challenges to the sufficiency of the evidence are

well settled, and we refer the parties to Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct.
2
         Redden was accompanied by two other police officers but one of them did not see the transaction
and the other officer was not available for trial.

                                                   2
2781, 61 L. Ed. 2d 560 (1979), King v. State, 29 S.W.3d 556, 562-63 (Tex. Crim. App.

2000), and Clewis v. State, 922 S.W.2d 126, 129 (Tex. Crim. App. 1996) for explanations

of the same.

       Application

       The indictment charged “ALBERT RENE PACHECO, a.k.a. ALBERTO ANTONIO

SAUCEDO, a.k.a. ALBERTO PACHECO” with the offense of delivery of a controlled

substance. There was testimony from appellant’s wife, Rosa Rojo, that her husband’s

name was Alberto Pacheco Solis and that she did not know an Alberto Rene Pacheco.

She also stated that “Kako” was a man she believed was her husband’s cousin, whose

name was Tito Soto. Appellant’s stepmother, Lorraine Pacheco, confirmed that Kako was

her husband’s nephew. Based on this evidence, appellant argues there is no showing he

was the person named in the indictment.

       To the extent that he complains of the identification made of him at trial, Redden

positively identified appellant as the person from whom he purchased the cocaine based

on his visual recollection. So too did he expressly state that appellant was “Alberto Rene

Pacheco.” There was also evidence that 1) Redden had met appellant on at least two

other occasions, 2) appellant had been known to use different names (including the name

Alberto Solis), social security numbers, and birth dates, 3) Redden knew appellant’s father,

Alberto Longorio Pacheco and his stepmother Lorraine, and 4) the informant had given the

name of Albert Pacheco to Redden in addition to the street name Kako. However, others

testified that appellant was named Alberto Solis and that Kako was appellant’s cousin.




                                             3
          While the foregoing evidence may have created a question of fact regarding

appellant’s name, that conflict was for the jury to resolve. Moody v. State, 830 S.W.2d
698, 700 (Tex. App.—Houston [1st Dist.] 1992, pet. ref’d). Indeed, the trier of fact is the

sole judge of the credibility of the witnesses and the weight to be given their testimony.

Santellan v. State, 939 S.W.2d 155, 164 (Tex. Crim. App. 1997). Given this and the

evidence provided by officer Redden, we conclude that a rational trier of fact could find

beyond a reasonable doubt that appellant was both the person named in the indictment

and who committed the offense described in the indictment. Furthermore, such a finding

would not be manifestly unjust or clearly wrong when tested against the entire record.

                        Issues Three and Four - Presence in Mexico

          In his third and fourth issues, appellant again argues that the evidence is legally

and factually insufficient to show that he committed the offense. This time, he believes it

is so because other evidence indicated that he was in Mexico during the commission of

the offense. We overrule these issues as well.

          Standard of Review

          We need not reiterate the standard of review for it is described in the preceding

points.

          Application

          Once again, the jury had before it the testimony of Redden, as described above.

And, though it conflicted with that offered by appellant’s relatives, it was nonetheless

sufficient to enable a rationale jury to find beyond a reasonable doubt that appellant

committed the offense charged in the indictment. Furthermore, such a finding would not


                                               4
be clearly wrong or manifestly unjust when tested against the entire record. See Talley v.

State, 909 S.W.2d 233, 234 (Tex. App.—Texarkana 1995, pet. ref’d) (holding that the

identification of the defendant by undercover police officers was sufficient to sustain a

conviction for delivery of cocaine in spite of testimony from the defendant’s mother that

there was another person selling drugs who looked like her son and was in the area at the

time).

         Accordingly, the judgment of the trial court is affirmed.



                                                          Brian Quinn
                                                            Justice

Do not publish.




                                               5